DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 15-17 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Said et al. (US PGPUB 2020/0322453).
With regard to Claim 1, Said teaches a storage device comprising:
a plurality of non-volatile memories; a volatile memory; and a computing device configured to perform an operation on data provided by the plurality of non-volatile memories ([0040] “Each of the database instances 116 is associated with resources 124, which can be computing resources such as main memory (e.g., volatile memory, or RAM), cache memory, processing resources (one or more real or virtual processors), persistent storage (e.g., ROM, hard disk, solid state disk drives, etc.), network resources, or other computing resources. The computing resources are provided by computing infrastructure on which that database instance 116 is installed.”); and

to dynamically set resources of the plurality of non-volatile memories, the volatile memory, and the computing device based on the priority ([0074] “At 416, the amount of resources required to add the tenant or application are estimated or determined… determining the resources for the tenant can include determining an overall amount of memory or processor use required by the tenant, a number and type of applications used by the tenant …  a service level or priority associated with the tenant, and combinations of these factors”).

With regard to Claim 2, Said teaches the storage device of claim 1, wherein the computing device comprises a plurality of computing elements, and


With regard to Claim 7, Said teaches the storage device of claim 1, wherein the resource manager is configured to divide and allocate a storage region of the volatile memory in proportion to the priority of the tenants ([0052] “The CPU resources 316 and memory resources 320 can represent all of such resources available on a particular computing infrastructure, or can represent a portion of such resources that have been allocated to, or made available for use by, a respective instance 306, 308.” [0074] “At 416, the amount of resources required to add the tenant or application are estimated or determined… determining the resources for the tenant can include …  a service level or priority associated with the 

With regard to Claim 8, Said teaches the storage device of claim 1, wherein the computing device comprises a hardware resource implemented as at least one of a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), or an acceleration circuit  ([0101] “A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC), or any other type of processor.”).

With regard to Claims 9-10, 15-17 and 22-23, these claims are equivalent in scope to Claims 1-2 and 7-8 rejected above, merely having a different independent claim type, and as such Claims 9-10, 15-17 and 22-23 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-2 and 7-8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Said as applied to Claims 2, 10 and 17 above, and further in view of Pijewski et al. (US PGPUB 2014/0280970).
With regard to claim 3, Said teaches all the limitations of claim 2 as described above. Said does not teach the priority-based timed allocation of resources as described in claim 3. Pijewski teaches
wherein the resource manager is configured to, when the task types requested by the users respectively associated with the tenants are identical to each other, allocate time in which the plurality of computing elements are activated, in proportion to the priority of the tenants ([0035] “the computing resource 130 may include physical devices that have operational constraints that can be defined in terms of a finite quantity. For example, an upper limit for the amount of I/O requests that can be handled by the computing resource 130 over a given period of time.” [0042] “The relative global priority values of tenants determine their relative access to the computing resource, such as a hard disk,” wherien the “global priority values” in Pijewski would be obtained from the priority calculations disclosed in Said above. [0044] “The priority module 205 may also distribute available requests across the tenants relative to a weighting of tenants that is based upon their respective priority values. That is, a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the storage device as disclosed by Said with the priority-based timed allocation of resources as taught by Pijewski in order “to optimize resource management between tenants” (Pijewski [0025]).

With regard to Claims 11 and 18, these claims are equivalent in scope to Claim 3 rejected above, merely having a different independent claim type, and as such Claims 11 and 18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 3. 

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Said in view of Pijewski as applied to Claims 3, 11 and 17 above, and further in view of Suri et al. (US PGPUB 2020/0050403).
With regard to claim 4, Said in view of Pijewski teaches all the limitations of claim 3 as described above. Said in view of Pijewski does not teach the QoS-based resource allocation as described in claim 4. Suri teaches
wherein the resource manager is configured to, when the task types requested by the tenants are different from each other, allocate at least some of computing elements among the plurality of computing elements for each tenant, based on the information about the priority of the tenants and a value of quality of service (QoS) of the tasks requested by the users respectively associated with the tenants ([0051] “With respect to priority, the submission queues within a VM may be assigned equal, higher or lower priority through an NVMe based arbitration policy (Fixed or Weighted-Round Robin) that is available or configurable on a per queue basis.” [0038] “the QoS manager 132 may ensure that execution of host commands is managed to a quality of service level associated with a particular application, client, host, virtual 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the storage device as disclosed by Said in view of Pijewski with the QoS-based resource allocation as taught by Suri in order to “enable a host or system administrator to ensure storage access is provided to clients and tenants in a way that meets their required or expected levels of service” (Suri [0025]).

With regard to Claims 12 and 19, these claims are equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claims 12 and 19 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4. 

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Said as applied to Claims 1, 9 and 17 above, and further in view of Bono et al. (US Patent 8,996,837).
With regard to claim 5, Said teaches all the limitations of claim 1 as described above. Said does not teach the zone storage as described in claim 5. Bono teaches
wherein each of the plurality of non-volatile memories comprises a plurality of zone memories (Col. 8 Ln. 45: “The storage pool 204 organizes elements of the storage 180 in the form of slices. A ‘slice’ is an increment of storage space, such as 256 MB in size, which is obtained from the storage 180,” wherein the “slices” are the “zones”, see also Fig. 7 of Bono showing non-volatile HDD slices.), and
the resource manager is configured to allocate at least some of the plurality of zone memories for each tenant (Col. 2 Ln. 29: “The method further includes allocating, by the processing circuitry, slices from the segregated slice pools to mutually exclusive sets of virtual 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the storage device as disclosed by Said with the zone storage as taught by Bono in order “to enable tenants to independently operate without intruding on each other and creating unnecessary risks” (Bono Col. 2 Ln. 14).

With further regard to Claim 5, Said further teaches wherein
the allocation of storage is in proportion to the priority of the tenants ([0074] “At 416, the amount of resources required to add the tenant or application are estimated or determined… determining the resources for the tenant can include …  a service level or priority associated with the tenant”).

With regard to Claims 13 and 20, these claims are equivalent in scope to Claim 5 rejected above, merely having a different independent claim type, and as such Claims 13 and 20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 5. 

Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Said in view of Bono as applied to Claims 5, 13 and 20 above, and further in view of Pijewski.
With regard to claim 6, Said in view of Bono teaches all the limitations of claim 5 as described above. Said in view of Bono does not teach the bandwidth allocation according to priority as described in claim 5. Pijewski teaches
wherein the resource manager is configured to set a bandwidth in proportion to the priority of the tenants by using interleaving ([0029] “The present technology may prioritize I/O access amongst the tenants, such that certain tenants may be granted prioritized access to the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the storage device as disclosed by Said in view of Bono with the bandwidth allocation according to priority as taught by Pijewski as this “ensures that access to computing resources is allotted fairly across the tenants, according to priority” (Pijewski [0052]).

With regard to Claims 14 and 21, these claims are equivalent in scope to Claim 6 rejected above, merely having a different independent claim type, and as such Claims 14 and 21 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        March 23, 2022